


110 HR 2480 IH: the Gas Price Relief Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2480
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Hill (for himself
			 and Mrs. Boyda of Kansas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  Federal motor fuel excise taxes until the average price of unleaded gasoline is
		  below $3 per gallon for at least 6 months.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Price Relief Act of
			 2007.
		2.Temporary
			 suspension of motor fuel taxes
			(a)In
			 generalSection 4081 of the
			 Internal Revenue Code of 1986 (relating to imposition of tax on gasoline,
			 diesel fuel, and kerosene) is amended by adding at the end the following new
			 subsection:
				
					(f)Temporary
				suspension of taxes
						(1)In
				generalDuring the suspension period, each rate of tax referred
				to in paragraph (2) shall be zero.
						(2)Rates of
				taxThe rates of tax referred
				to in this paragraph are the rates of tax otherwise applicable under—
							(A)paragraphs (1), (2), and (3) of section
				4041(a) (relating to retail taxes on diesel fuel, special motor fuels, and
				compressed natural gas),
							(B)section 4041(d)
				(relating to additional taxes to fund Leaking Underground Storage Tank Trust
				Fund),
							(C)section 4041(m)
				(relating to certain alcohol fuels),
							(D)clauses (i) and
				(iii) of subsection (a)(2)(A) (relating to gasoline, diesel fuel, and
				kerosene), and
							(E)subsection
				(a)(2)(B) (relating to Leaking Underground Storage Tank Trust Fund tax).
							(3)ExceptionsParagraph
				(1) shall not apply to—
							(A)any tax imposed by
				section 4041 on fuel sold for use or used in a train or motorboat, and
							(B)any tax imposed by
				section 4081 on gasoline or kerosene used for aviation.
							(4)Suspension
				periodFor purposes of this
				subsection, the term suspension period means the period
				beginning on the date of the enactment of this subsection and ending on the
				last day of the first period of 6 consecutive months beginning after such date
				that the national average price of unleaded regular gasoline is less than $3.00
				per gallon (as determined under section 6 of the Gas Price Relief Act of 2007).
						(5)Maintenance of
				trust fund depositsIn
				determining the amounts to be appropriated to any trust fund, an amount equal
				to the reduction in revenues to the Treasury by reason of a reduction under
				this subsection in any rate shall be treated as taxes received in the Treasury
				under such
				rate.
						.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Repeal of
			 expensing for certain refineries
			(a)In
			 generalSection 179C of the Internal Revenue Code of 1986
			 (relating to election to expense certain refineries) is hereby repealed.
			(b)Technical
			 amendments
				(1)Section 1245(a) of such Code is amended by
			 striking 179C, each place it appears.
				(2)Section 263(a)(1)
			 of such Code is amended by adding or at the end of subparagraph
			 (H), by striking , or at the end of subparagraph (I) and
			 inserting a period, and by striking subparagraph (J).
				(3)Section
			 312(k)(3)(B) of such Code is amended by striking 179B, or 179C
			 each place it appears in the heading and the text and inserting , or
			 179B.
				(4)The table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by striking the item relating
			 to section 179C.
				(c)Transfer of
			 equivalent tax liability to highway trust fundThere are hereby appropriated to the
			 Highway Trust Fund amounts equivalent to the aggregate net increase in tax
			 liabilities under chapter 1 of the Internal Revenue Code of 1986 which is
			 attributable to the repeal of section 179C of such Code by subsection (a). Such
			 appropriated amounts shall be transferred from the general fund of the Treasury
			 on the basis of estimates of such tax liabilities made by the Secretary of the
			 Treasury. Transfers shall be made pursuant to a schedule made by the Secretary
			 of the Treasury that takes into account estimated timing of collection of such
			 liabilities. Proper adjustments shall be made in amounts transferred to the
			 extent prior estimates were in excess of or less than the amounts required to
			 be transferred.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Floor stock
			 refunds
			(a)In
			 generalIf—
				(1)before the date of the enactment of this
			 Act, a tax referred to in section 4081(f)(2) of the Internal Revenue Code of
			 1986 has been imposed on any liquid, and
				(2)on such date such
			 liquid is held by a dealer and has not been used and is intended for sale,
				there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this section referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the amount of
			 such tax which would be imposed on such liquid had the taxable event occurred
			 on such date.(b)Time for filing
			 claimsNo credit or refund
			 shall be allowed or made under this section unless—
				(1)claim therefor is
			 filed with the Secretary of the Treasury before the date which is 6 months
			 after the date of the enactment of this Act, and
				(2)in any case where
			 liquid is held by a dealer (other than the taxpayer) on the date of the
			 enactment of this Act—
					(A)the dealer submits
			 a request for refund or credit to the taxpayer before the date which is 3
			 months after such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(c)Exception for
			 fuel held in retail stocksNo
			 credit or refund shall be allowed under this section with respect to any liquid
			 in retail stocks held at the place where intended to be sold at retail.
			(d)DefinitionsFor
			 purposes of this section, the terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code; except that the term dealer includes a
			 producer.
			(e)Certain rules To
			 applyRules similar to the
			 rules of subsections (b) and (c) of section 6412 of such Code shall apply for
			 purposes of this section.
			5.Floor stocks
			 tax
			(a)Imposition of
			 taxIn the case of any
			 taxable liquid which is held on the floor stocks tax date by any person, there
			 is hereby imposed a floor stocks tax equal to the excess of the tax which would
			 be imposed on such liquid under any section of the Internal Revenue Code of
			 1986 referred to in section 4081(f)(2) of such Code had the taxable event
			 occurred on the floor stocks tax date over the tax paid under any such section
			 on such liquid.
			(b)Liability for
			 tax and method of payment
				(1)Liability for
			 taxA person holding a liquid on the floor stocks tax date to
			 which the tax imposed by subsection (a) applies shall be liable for such
			 tax.
				(2)Method of
			 paymentThe tax imposed by
			 subsection (a) shall be paid in such manner as the Secretary shall
			 prescribe.
				(3)Time of
			 paymentThe tax imposed by
			 subsection (a) shall be paid on or before the date which is 6 months after the
			 floor stocks tax date.
				(c)DefinitionsFor
			 purposes of this section—
				(1)Held by a
			 personA liquid shall be
			 considered as held by a person if title thereto has passed to
			 such person (whether or not delivery to the person has been made).
				(2)Taxable
			 liquidThe term taxable liquid means any liquid on
			 which a tax referred to in section 4081(a)(2) of such Code is imposed on the
			 floor stocks tax date.
				(3)Floor stock tax
			 dateThe term floor stocks tax date means the
			 first day after the suspension period (as defined in section 4081(f)(4) of such
			 Code).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary's delegate.
				(d)Exception for
			 exempt usesThe tax imposed
			 by subsection (a) shall not apply to taxable liquid held by any person
			 exclusively for any use to the extent a credit or refund of the tax imposed by
			 a section of the Code referred to in section 4081(a)(2) of such Code is
			 allowable for such use.
			(e)Exception for
			 fuel held in vehicle tankNo
			 tax shall be imposed by subsection (a) on taxable liquid held in the tank of a
			 motor vehicle or motorboat.
			(f)Exception for
			 certain amounts of fuel
				(1)In
			 generalNo tax shall be
			 imposed by subsection (a) on any liquid held on the floor stocks tax date by
			 any person if the aggregate amount of liquid held by such person on such date
			 does not exceed 2,000 gallons. The preceding sentence shall apply only if such
			 person submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 paragraph.
				(2)Exempt
			 fuelFor purposes of paragraph (1), there shall not be taken into
			 account fuel held by any person which is exempt from the tax imposed by
			 subsection (a) by reason of subsection (d) or (e).
				(3)Controlled
			 groupsFor purposes of this section—
					(A)Corporations
						(i)In
			 generalAll persons treated
			 as a controlled group shall be treated as 1 person.
						(ii)Controlled
			 groupThe term
			 controlled group has the meaning given to such term by
			 subsection (a) of section 1563 of such Code; except that for such purposes the
			 phrase more than 50 percent shall be substituted for the phrase
			 at least 80 percent each place it appears in such
			 subsection.
						(B)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control where 1 or more of such persons is
			 not a corporation.
					(g)Other laws
			 applicableAll provisions of
			 law, including penalties, applicable with respect to the taxes imposed by
			 chapter 31 or 32 of such Code shall, insofar as applicable and not inconsistent
			 with the provisions of this section, apply with respect to the floor stock
			 taxes imposed by subsection (a) to the same extent as if such taxes were
			 imposed by such chapter.
			6.Gasoline price
			 monitoring
			(a)Establishment of
			 monitoring programThe Federal Trade Commission shall carry out a
			 program to monitor gasoline prices in the United States.
			(b)Monthly
			 determination of national average price of unleaded regular
			 gasolineIn carrying out the program, the Commission shall
			 determine for each month the national average price of unleaded regular
			 gasoline at retail stations.
			(c)ReportsNot
			 later than the 15th day of each month beginning after the 180th day following
			 the date of enactment of this Act, the Commission shall—
				(1)transmit to
			 Congress a report containing the results of monitoring conducted under the
			 program in the preceding month, including the determination required under
			 subsection (b); and
				(2)make a copy of the
			 report available to the public in an electronic format on an Internet website
			 maintained by the Commission.
				7.Commission on gas
			 price relief
			(a)EstablishmentNot later than three months after the date
			 of enactment of this Act, the Speaker of the House of Representatives shall
			 establish a Commission on Gas Price Relief.
			(b)Study and
			 reportThe Commission shall conduct a study of the causes of high
			 oil prices and submit a report to the House of Representatives within 1 year
			 after the date on which such Commission is established. The report shall
			 include a determination of revenue raisers in addition to the repeal of section
			 179C of the Internal Revenue Code of 1986 (made by section 3 of this Act) that
			 would help replenish the Treasury for the loss in revenue resulting from any
			 suspension of the Federal excise taxes on motor fuels under section 4081(f) of
			 the Internal Revenue Code of 1986 (as added by section 2 of this Act).
			(c)MembershipThe
			 Commission shall be comprised of 9 Members, as follows:
				(1)The Chairman of the Committee on Ways and Means, ex officio.
				(2)The Chairman of the Committee on Energy and Commerce, ex officio.
				(3)One member, appointed by the Chairman of the Committee on Ways and Means, who
			 shall not be from the same political party as the Chairman.
				(4)One member,
			 appointed by the Chairman of the Committee on Energy and Commerce, who shall
			 not be from the same political party as the Chairman.
				(5)Five members
			 appointed by the Speaker, of whom at least two shall not be from the same
			 political party as the Speaker.
				(d)Co-chairsThe
			 Chairman of the Committee on Ways and Means and the Chairman of the Committee
			 on Energy and Commerce shall serve as co-chairmen of the Commission.
			
